Title: To George Washington from Brigadier General David Forman, 29 October 1777
From: Forman, David
To: Washington, George



Sir
Mr Ladds Near Red Bank [N.J.] 29th October 1777

Your Excelys favr of the 27th was handed me This afternoon, previous to my rect of it I had given orders to several of The Militia officers of This part of The Country to Assemble Their men—and have used my endevours with Genl Newcomb to obtain a return of The men it is said he has Assembled That They might be put on some Duty either in The Garrisons or on some out guards—But the Genl Absolutely refuses to render me any Acct of him self or his men—that I am not able to Inform your Excely whether Genl Newcomb really has or has not any men Assembled.
The Excessive rainy weather has prevented The Troops from Monmouth and Burlington Comeing forward as fast as I could have wished—They are however some of Them This day Advanced as far as haddon field and will in The Morning be down When I will Immediately incorporate Them with The Two Garrisons—They will not be equal to These wants, yet They will be a feeling reinforcement—had it not been for The Excessive rains for some Days past I should have had more men Collected Then woold have been Necessary to man Red Bank and Fort Mifflin; and yet Think I Could be able to Collect a respectable body of Militia was I able to overcome The Obstinacy of or to Displace Genl Newcomb.
from The best information I can Collect he has at no time given any assistance either to The Garrisons or the fleet—particularly in The late Attack on red Bank he neither harrassed The Enemy in Their Advanc, During The Assault or in Their retreat.
he Thinks himself only Accountable to The Govr and Major Genl

Dickinson—I should be glad of your Excely directions respecting my treatment of him.
On Sunday Last a Number of Marines and High landers Landed at Billings Port—and have been Imployd in Throwing up a five gun Battery on The water side below the Bank as we suppose to prevent our Gally men geting The Guns and provisions out of The Two Ship of war that ware blown up the Day of the Attack on The Chevaux De frize—The Deserters and prisoners Differ in Their Accts of Their Numbers, some of Them say Three or four hundered others say not more Then 150.
The Late rain and Winds have Occasioned an Uncommon high Tide, all The Meadowes are under Water, and I am Sorry to inform your Excely that we have much reason to fear Fort Miflin will receive Very Considerable Dammage.
One of The Enemies Bridges of Boats over Scheuylkill has broak loose in the Deluge and Drifted off—A very Considerable part of it is allready brought under red Bank, and at sundown when I left The Fort The row Gally men were going after The remainder.
at Two OClock This day a Number of The British Troops (by Estimation 1000) ware seen Crossing The Mouth of Schoolkill to province Island & for a Considerable Time stood paradeed on The hill round the Pest House—(The only Dry ground in that Nebourhood,) a small mist prevented our observing where They afterward went to—The Troops that I mentioned to have Crossed on Sunday, we have heard nothing of since—but Think it highly probable They returned.
from The spirits of The Garrison at red Bank The reinforcements your Excely mentions sending and the Militia that I flatter my self I shall raise I hope we shall be able to give a good Acct of The Enemy should They make a Second Attempt on This post—allthough This post is of great Importance to Them—I Cannot belive They will Dare to send a Very Considerable body of Men to invest it—Least They Lay Thir grand Army too open to An Attac from your Excely.
We have The pleasure to hear that your Excely has recd The Articles of Caputilation of Genl Burgoins Army—I beg leave most Heartily to Congratulate your Excely on pleasing appearance of our affairs. I have The Honr to be Your Excelys Most obedt Hume Servt

David Forman

